Name: COMMISSION REGULATION (EC) No 1451/97 of 24 July 1997 on the issue of system B export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade policy
 Date Published: nan

 No L 198/ 10 EN Official Journal of the European Communities 25 . 7. 97 COMMISSION REGULATION (EC) No 1451/97 of 24 July 1997 on the issue of system B export licences in the fruit and vegetables sector Whereas, to avoid this situation, applications for system B licences for apples for destination groups X and Y and peaches, including nectarines, exported after 24 July 1997 should be rejected until the end of the current export period, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables ('), as last amended by Regulation (EC) No 610/97 (2), and in par ­ ticular Article 5 (5) thereof, Whereas Commission Regulation (EC) No 11 20/97 (3) fixes the indicative quantities for system B export licences other than those sought in the context of food aid; Whereas, in the light of the information available to the Commission today, the indicative quantities laid down for the current export period for apples for destination groups X and Y and peaches, including nectarines, have already been exceeded or there is a risk that these quantities will shortly be exceeded; whereas this overrun will prejudice the proper working of the export refund scheme in the fruit and vegetables sector; HAS ADOPTED THIS REGULATION: Article 1 Applications for system B licences for apples for destina ­ tion groups X and Y and peaches, including nectarines, submitted pursuant to Article 1 of Regulation (EC) No 1120/97, export declarations for which are accepted after 24 July 1997 and before 17 September 1997, are hereby rejected . Article 2 This Regulation shall enter into force on 25 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 292, 15 . 11 . 1996, p. 12. (2 OJ No L 93, 8 . 4. 1997, p. 16. (n OJ No L 163, 20 . 6 . 1997, p . 12.